Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, and 8-9 are objected to because of the following informalities (underlining marks additions, strikeout marks removals):
In claim 1 (amended claims, p. 5, line 3), “characterized by comprising” should be “
In claim 6 (amended claims, p. 6, line 24), “on opposite sides of respective one of transmission gears” should be “on opposite sides of their respective one of the transmission gears”.
In claims 8-9 (amended claims, p. 7, lines 14-15 and 22-23, respectively), “characterized by further comprising” should be “
Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vent device with concentric stages that move relative to each other
The disclosure is objected to because of the following informalities: For consistency with the claims, the examiner recommends changing all instances of “stage of ventilation assembly” in the specification to “stage ventilation assembly”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (AU710042B2, published 1999-09-09).

    PNG
    media_image1.png
    785
    1460
    media_image1.png
    Greyscale

Figure 1 from Smith, annotated
Regarding claim 1, Smith discloses:
A vent device, comprising:
at least one stage ventilation assembly (Smith, fig. 1: annular vanes 4 and inner side of annular vane 3; outer side of annular vane 3 and inner side of annular vane 2),
each stage of the ventilation assembly comprising an inner layer element (Smith, fig. 1: annular vane 4; outer side of annular vane 3) and an outer layer element (Smith, fig. 1: inner side of annular vane 3; inner side of annular vane 2),
the outer layer element having a cavity (Smith, fig. 1: see that annular vane 3 forms a cavity and that annular vane 2 forms a cavity) extending along a first direction (Smith, fig. 1: see direction of top 6 arrows) through the outer layer element,
the inner layer element arranged in the cavity (Smith, fig. 1: see that annular vane 4 is inside annular vane 3 and that annular vane 2 is inside annular vane 1),
an air duct (Smith, fig. 1: air passageway 7; air passageway 6) formed between the outer layer element and the inner layer element,
the air duct having an air duct outlet (Smith, fig. 1: outlet of air passageway 7; outlet of air passageway 6), and
the air duct outlet configured to be able to be opened or closed (Smith, abstract: “The vanes and the frame are interlinked to permit independent selective axial movement between a closed 5 position where adjacent flanges abut and an open position where concentric air passageways are formed between adjacent vanes and frame.”);
wherein, each stage of the ventilation assembly has an air duct open position and an air duct closed position (see previous quote),
the outer layer element and the inner layer element are configured so as to be able to move along the first direction relative to each other between the air duct open position and the air duct closed position (see previous quote),
wherein, in the air duct closed position, the inner layer element closes the air duct outlet (Smith, fig. 2a: see that annular vane 4 closes air passageway 7; see that the outer side of annular vane 3 closes air passageway 6), and
in the air duct open position, the inner layer element opens the air duct outlet (Smith, fig. 1: see that annular vane 4 opens air passageway 7; see that the outer side of annular vane 3 opens air passageway 6).
Regarding claim 2, Smith discloses:
The vent device according to claim 1, characterized in that:
the outer layer element (Smith, fig. 1: inner side of annular vane 3; inner side of annular vane 2) has an inner side wall (Smith, fig. 1: inner side of annular vane 3; inner side of annular vane 2), the cavity is enclosed by the inner side wall, the inner side wall has a cavity outlet end (Smith, fig. 1: end of inner side of annular vane 3; end of inner side of annular vane 2) forming the air duct outlet; and
the inner layer element (Smith, fig. 1: annular vane 4; outer side of annular vane 3) comprises a guiding portion (annotated Smith, fig. 1 of this OA: 261; 263) having a tapered section (annotated Smith, fig. 1 of this OA: 261; 263), at least a portion of which has an outer circumferential dimension corresponding to an inner circumferential dimension of a top of the inner side wall such that in the air duct closed position, the at least a portion of the tapered section can engage with the cavity outlet end to close the air duct outlet (see Smith, fig. 2a); in the air duct open position, the tapered section can disengage from the cavity outlet end and define a discharge direction of an airflow discharged from the air duct outlet (see Smith, fig. 1).
Regarding claim 3, Smith discloses:
The vent device according to claim 2, characterized in that:
the inner layer element (Smith, fig. 1: annular vane 4; outer side of annular vane 3) further comprises a stem portion (annotated Smith, fig. 1 of this OA: 262; 264) connected to the guiding portion (annotated Smith, fig. 1 of this OA: 261; 263), a smaller dimension end (annotated Smith, fig. 1 of this OA: 261a; 263a) of the tapered section is connected to the stem portion, a gap (annotated Smith, fig. 1: see gap between 262 and inside of annular vane 3; see gap between 264 and inside of annular vane 2) is formed between the stem portion and the inner side wall of the outer layer element (Smith, fig. 1: inner side of annular vane 3; inner side of annular vane 2) to form at least a portion of the air duct.
Regarding claim 4, Smith discloses:
The vent device according to claim 2, characterized in that:
the at least one stage ventilation assembly comprises a first stage ventilation assembly (Smith, fig. 1: annular vane 4 and inner side of annular vane 3) and a second stage ventilation assembly (Smith, fig. 1: outer side of annular vane 3 and inner side of annular vane 2), the inner layer element of the second stage ventilation assembly (Smith, fig. 1: outer side of annular vane 3) is arranged around (the outer side of the annular vane 3 is arranged around the inner side of the annular vane 3) the outer layer element of the first stage ventilation assembly (Smith, fig. 1: inner side of annular vane 3).
Regarding claim 8, Smith discloses:
The vent device according to claim 1, characterized by further comprising:
a base, by which the at least one stage ventilation assembly being supported (Smith, fig. 1: annular vane 1);
a motion guiding assembly (Smith, fig. 3: 12, 19, 13, 1, 17, 14, 18, 20), comprising at least one guiding portion (Smith, fig. 3: 19) arranged on the base (Smith, fig. 3: see that 19 is arranged on the annular vane 1) and a guided portion (Smith, figs. 2a and 3-4, spacers 12; Smith, p. 8, lines 7-9 notes that not all spacers are illustrated; there is a non-illustrated spacer between annular vane 3 and annular vane 2) arranged on (Smith, fig. 2a: see that one spacer 12 is on the annular vane 4; there is another non-illustrated spacer that also satisfies this limitation) the inner layer element (Smith, fig. 1: annular vane 4; outer side of annular vane 3) of each stage of the ventilation assembly, the at least one guiding portion and the guided portion extending along a first direction (Smith, fig. 3: direction of vertical wall 19 and spacer 12) and cooperating with each other, to define a moving direction of the inner layer element of each stage of the ventilation assembly relative to the base.
Regarding claim 9, Smith discloses:
The vent device according to claim 1, characterized by further comprising:
a limiting structure (Smith, fig. 3: vertical wall 19; also see Smith, p. 8, lines 22—27), arranged on the moving path of the inner layer element or the outer layer element of each stage of the ventilation assembly, the limiting structure being configured such that when each stage of the ventilation assembly reaches an air duct open position, the limiting structure blocks the inner layer element and the outer layer element from continuing to move relative to each other (vertical wall 19 limits the motion in the open direction).
Regarding claim 10, Smith discloses:
The vent device according to claim 1, characterized in that:
the inner layer element and the outer layer element of each stage of the ventilation assembly are shaped such that the air duct therebetween is annular (Smith, claim 2: “the vanes and frame are annular”; this also implies that the air duct is annular as the vanes defined the air duct shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (AU710042B2, published 1999-09-09) in view of Kim (KR20020011828A, published 2002-02-09).
Regarding claim 5, Smith discloses:
The vent device according to claim 4.
Smith fails to explicitly teach:
characterized in that:
the vent device further comprises a driving device comprising a driving shaft extending along a second direction;
a transmission assembly is connected to the driving shaft, the transmission assembly is configured to selectively engage with the first stage ventilation assembly or the second stage ventilation assembly within different rotational angular ranges of the driving shaft to drive the outer layer element and the inner layer element of the first stage ventilation assembly or the second stage ventilation assembly to move up and down relative to each other along the first direction by the driving device.
Kim (in the field of ventilation) teaches:
characterized in that:
the vent device further comprises a driving device (Kim, fig. 3: motor 9 and driving shaft 10) comprising a driving shaft (Kim, fig. 3: driving shaft 10) extending along a second direction;
a transmission assembly (Kim, fig. 3: spur gear 6, rack gear 7) is connected to the driving shaft, the transmission assembly is configured to selectively engage with the first stage ventilation assembly or the second stage ventilation assembly within different rotational angular ranges of the driving shaft to drive the outer layer element and the inner layer element of the first stage ventilation assembly or the second stage ventilation assembly to move up and down relative to each other along the first direction by the driving device (A personal of ordinary skill will understand that the driving device and transmission assembly of Kim could be used to adjust the vanes instead of manually moving post 13.).
The primary reference can be modified to meet this/these limitation(s) as follows:
The driving device and transmission assembly of Kim could be used to move the post 13 illustrated in fig. 3 of Smith. The channel 14 of Smith would be removed to make a simple linear channel. Then the post 13 is attached to the rack gear 7 of Kim. The rack gear 7 then is attached to the spur gear 6. The driving shaft 6 and motor 9 then can be used to move the outer layer element and inner layer element relative to each other along the first direction.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve convenience by making the vent device automatically adjusted.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6-7, the subject matter not found was “the outer layer element of each stage of the ventilation assembly is provided with outer layer mesh teeth arranged along the first direction, and the inner layer element is provided with inner layer mesh teeth arranged along the first direction, the outer layer mesh teeth and the inner layer mesh teeth, on opposite sides of respective one of transmission gears, are meshed with the transmission gears”, in combination with other elements of the claim. The closest art of record is Smith in view of Kim. A modification of the device of Smith in view of Kim would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US20100175397A1 teaches similar devices to actuate similar vents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762